Case 3:20-cr-00004-DPJ-FKB Document 5 Filed 01/15/20 Page 1 of 1

 

SOUTHERN DISTRICT OF MISSISSIPPI

ED

JAN 15 2020

  
   

PRAECIPE FOR WARRANT

 

  

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION Late

 

 

 

UNITED STATES OF AMERICA

v. :  CRIMINALNO. #goor ¥-DFT- FRB

JAMES NELSON PEEPLES, JR.
a/k/a James N. Peeples, Jr.

a/k/a James Nelson Peebles, Jr.
a/k/a James N. Peebles, Jr.

a/k/a “P James”

(Wherever Found)

The Clerk of said Court will issue a warrant, an indictment the above-named

defendant having been filed in the above-entitled cause on the | 5 day of January, 2020.

| 5h
This the day January, 2020.

D. MICHAEL HURST, JR.
United States Attorney

By: LA Voit Gq bckhar
Charles W. Kirkham
Assistant U.S. Attorney

MS Bar # 102022
Warrant issued:

CWK/ATF

 
